I concur in the holding that the assessment and tax levy are void and in setting aside the sale of the property in payment thereof for the reasons stated by the CHIEF JUSTICE. What new assessment or reassessment may properly be made by the taxing authorities is not now before us. The case does not go off on such a question. It is disposed of on the ground that, because of a want of description of the property, the whole of the attempted levy and assessment is void and the sale of the property had thereunder set aside, just as though the sale had been made without any attempted levy or assessment. Because of a want of description of property, of necessity the whole of the alleged assessment must be, and it accordingly is by us, held for naught, and the sale set aside. That, as it seems to me, disposes of the subject-matter of this lawsuit. Anything we may now say or direct as to what reassessment or new assessment may properly be made, or as to whether the amount of water allotted to appellant's lands is or is not in excess of the needs of such lands, or whether the benefits derived *Page 581 
are or are not commensurate with the amount of tax levied per acre, is, as I think, unnecessary. The levy and assessment which we have considered is nothing. Whether a new assessment or reassessment will or will not be in excess of the needs of appellant's lands, or whether the benefits derived will or will not be commensurate with the amount of the tax levied, ought not now to be prejudged or influenced by any expression herein by us. If, when such reassessment or new assessment is made, the appellant, because of prior proceedings or actions in the district, or of proceedings or actions had therein, is precluded from raising any such questions, well and good. If he is not he ought not herein to be prejudged as to such matters nor his rights in such respect clouded.